DETAILED ACTION
This office action is in response to the amendment filed on 06/04/2021. Claims 1, 8 and 15 have been amended. Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed on 06/04/2021, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 8 and 15 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to block type prediction leveraging block-based pixel activities.
Prior art:
Doshi (US 2017/0339390) 
Lee (US 6,765,962) 
Zhang (US 2013/0094571) 
Liu (US 6,731,685)
	The closest prior art Lee column 2 lines 1-7 discloses “MPEG standard provide two different quantization scales that define (determine) different sets of quantization levels that are 
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “generate a prediction of a block type that is usable for encoding a block of a plurality of blocks of an input video frame based at least in part on pixel activities of the block, wherein the block type is one of a P-block, I-Block, and skip block… select a quantization strength setting for the block based on the quantization strength range determined for the block by the pre- encoder; generate an encoded video frame that represents the input video frame by encoding the block with the selected quantization strength setting; and convey the encoded video frame to a decoder to be displayed”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481